     Case: 1:19-cr-00464-JRA Doc #: 320 Filed: 05/03/20 1 of 2. PageID #: 1447




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION, OHIO


UNITED STATES OF AMERICA                         :   CASE NUMBER: 1:19 CR 00464 (14)

          Plaintiff                              :   JUDGE JOHN R. ADAMS

          v.                                     :

STEVEN BOUYER                                    :   MOTION FOR EXTENSION OF TIME TO
                                                     DRAFT AND SUBMIT PLEA
          Defendant                              :   AGREEMENT


          Now comes the defendant Steven Bouyer, by and through undersigned counsel and

respectfully requests and moves this Honorable Court for an extension of time to draft and

enter into a Plea Agreement.

          Counsel was just retained one week a ago and would request the indulgence of the

Court to extend this time limit so that Counsel can receive and review discovery, consult with

the defendant and the AUSA Margaret Sweeney, toward a resolution of this case by way of a

Plea Agreement.

          WHEREFORE, in view of the foregoing, Counsel would respectfully request and move

this Honorable Court to extend the time to reach a Plea Agreement for the reasons stated

herein.


                                                Respectfully submitted,


                                                /s/ Ralph T. DeFranco
                                                RALPH T. DeFRANCO            0024299
                                                ATTORNEY FOR DEFENDANT
                                                55 Public Square - Ste. 1600
                                                Cleveland, Ohio 44113
                                                216-696-4600        216-696-4606 fax
                                                rtdefranco@ameritech.net
     Case: 1:19-cr-00464-JRA Doc #: 320 Filed: 05/03/20 2 of 2. PageID #: 1448




                                           SERVICE

         A copy of the foregoing Motion for Extension of Time has been forwarded to all parties
via this Court’s parties this Court’s electronic filing system, on this 3rd day of May, 2020.




                                                /s/ Ralph T. DeFranco
                                                Ralph T. DeFranco, Attorney for Defendant
